PD-1320-15                                                 PD-1320-15
                                                                           COURT OF CRIMINAL APPEALS
                                                                                            AUSTIN, TEXAS
                                                                           Transmitted 12/4/2015 2:49:18 PM
                                                                             Accepted 12/7/2015 1:34:46 PM
                                     IN THE                                                  ABEL ACOSTA
                                                                                                     CLERK
                        TEXAS COURT OF CRIMINAL APPEALS
                                 AUSTIN, TEXAS

JOHN VINCENT CRUZ                        §
                                         §
                                         §                 CAUSE NO. ______________
VS.                                      §        (APPELLATE CAUSE NO. 08-13-00297-CR
                                         §              (TRIAL CAUSE NO. 20120D00741)
STATE OF TEXAS                           §



                              MOTION FOR EXTENSION
                             OF TIME IN WHICH TO FILE
                       PETITION FOR DISCRETIONARY REVIEW


       NOW COMES, JOHN VINCENT CRUZ, APPELLANT/PETITIONER, by and

through his Attorney of record, CHARLES LOUIS ROBERTS, and moves for an Extension of

Time in which to file the PETITION FOR DISCRETIONARY REVIEW, and for grounds

Appellant/Petitioner would show this Court the following:

                                                  I.

   The following facts are required for this Motion:                 December 7, 2015

   A. The P.D.R. is due December 11, 2015.

   B. A thirty (30) day extension is sought.

   C. Counsel went to the 23rd Annual El Paso Criminal Law Seminar on November 20 and

       21, 2015 in Ruidoso, New Mexico. Counsel was also one of the speakers at the Seminar

       and had to prepare for his presentation.

   D. Counsel prepared for two Felony Trials, State v. David Lopez, Cause No. 20140D00401;

       and State of Texas v. Jesus Solis, Cause No. 20130D02293.

   E. No previous extensions have been granted.

   F. The court of Appeals was the Eighth Court of Appeals (El Paso, Texas).

                                                  1
   G. The Opinion was delivered on August 05, 2015.

   H. The Cause Number at the Court of Appeals was as follows:

       John Vincent Cruz v. State, Cause No. 08-13-00297-CR

   I. A Motion for Rehearing was filed on October 26, 2015.

   J. The Motion for Rehearing was denied on November 10, 2015.

                                                II.

       This extension is sought in the interest of Justice and not for the purpose of delay.

              WHEREFORE,              THE        ABOVE          PREMISES          CONSIDERED,

Appellant/Petitioner asks this Court to grant an Extension of Time in which to file PETITION

FOR DISCRETIONARY REVIEW for thirty (30) days or until January 10, 2015.

                                                        Respectfully Submitted,

                                                          /s/ Charles L. Roberts /s/
                                                        CHARLES L. ROBERTS
                                                        300 E. Main, Suite 640
                                                        State Bar. No. 1700100
                                                        El Paso, Texas 79901
                                                        (915) 532-9475
                                                        (915) 534-7417 Fax



                                      CERTIFICATE OF SERVICE

       The undersigned Attorney does hereby certify that a true and correct copy of the
foregoing Motion has been e-served to the office of the District Attorney, 500 E. San Antonio,
2nd Floor, El Paso, Texas 79901 on this the 4th day of December, 2015.

                                                      /s/ Charles L. Roberts /s/
                                                        CHARLES L. ROBERTS
                                                         300 E. Main, Suite 640
                                                         State Bar. No. 1700100
                                                         El Paso, Texas 79901
                                                         (915) 532-9475
                                                         (915) 534-7417 Fax



                                                 2